           Case 2:01-cr-00005-PD Document 472 Filed 08/15/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA :

      v.                               : CRIMINAL NO. 01-005-04

GARY RAMSEY                            :


               GOVERNMENT’S RESPONSE TO MOTION TO
               CORRECT SENTENCE UNDER 28 U.S.C. § 2255


      Gary Ramsey filed a motion under 28 U.S.C. § 2255 (docket no. 456),

repeating some of the same arguments that this Court has already denied. The

motion should be denied again.

      The facts and history of this case are set forth at length in the government’s

previous response (docket no. 448, filed April 22, 2019), and in this Court’s

opinion denying 2255 relief (docket no. 450, filed August 9, 2019).

      In brief, Ramsey was convicted of numerous charges in relation to a

spectacular set of crimes, in which he and an accomplice first robbed a bank at

gunpoint on August 30, 2000; and then on November 24, 2000, he and two other

confederates set fire to an elementary school as a diversion, and robbed a

different bank at gunpoint, before Ramsey’s two accomplices engaged in a high-

speed chase and shoot-out with police officers in the midst of holiday traffic.
        Case 2:01-cr-00005-PD Document 472 Filed 08/15/20 Page 2 of 6




      After conviction at trial, Ramsey was sentenced to a term of imprisonment

of 75 years. At sentencing, Judge Yohn stated, “I don’t hand out very many 75

year sentences, Mr. Ramsey, but you earned it.”

      Ramsey’s direct appeal and initial motion under 28 U.S.C. § 2255 were

unsuccessful. Then, on June 22, 2016, Ramsey filed a successive 2255 motion in

this Court (docket no. 440), based on Johnson v. United States, 576 U.S. 591

(2015). He argued that (a) his status as a career offender was no longer valid, as

Johnson should be read to invalidate the “residual clause” in the definition of

“crime of violence” in the career offender guideline; (b) his two convictions in this

case for violation of 18 U.S.C. § 924(c), for use and carrying of a firearm during a

crime of violence, specifically, armed bank robbery, were invalid; and (c) the

application of mandatory guidelines in this case offended United States v.

Booker, 543 U.S. 220 (2005), and Apprendi v. New Jersey, 530 U.S. 466 (2000).

      The Court initially stayed the matter under an administrative order in

effect at the time staying matters raising Johnson issues. On April 2, 2019 (docket

no. 446), the defendant filed a motion to lift the stay and require a response by

the government to the 2255 motion. Defense counsel stated that she elected not

to file any supplemental motion. On the same day, the Court granted the

defendant’s request and ordered the government to file a response, and the

government did so on April 22, 2019.

      On August 9, 2019, the Court entered an opinion agreeing with the

positions set forth by the government. The Court held that it did not have

                                        -2-
        Case 2:01-cr-00005-PD Document 472 Filed 08/15/20 Page 3 of 6




authority to grant the motion, because the Third Circuit had not authorized a

successive 2255 motion. The Court then held that, in the alternative, it would

deny the motion on the merits in any event. The Court held: (a) the challenge to

career offender status was inapplicable, because the career offender guideline

was not applied in this case (and any such challenge would be untimely anyway

under United States v. Green, 898 F.3d 315 (3d Cir. 2018)); (b) the convictions

under Section 924(c), predicated on armed bank robbery, remain valid, pursuant

to the decision in United States v. Johnson, 899 F.3d 191, 202-04 (3d Cir. 2018);

and (c) the challenges based on Booker and Apprendi are meritless in light of

Third Circuit rulings that those decisions are not applicable on collateral review.

      Thereafter, on August 27, 2020, the Third Circuit approved Ramsey’s

motion for permission to file a successive 2255 motion. The Court acted after its

decision in In re Matthews, 934 F.3d 296 (3d Cir. 2019), which held that a prima

facie basis exists that allows a second or successive 2255 motion challenging a

924(c) conviction in light of the decision in United States v. Davis, 139 S. Ct. 2319

(2019). The Court made clear that the question whether an offense continued to

qualify as a 924(c) predicate after Davis is a merits question to be addressed by

the district court in the first instance. The Court then approved en masse

hundreds of pending petitions, including the defendant’s, for permission to

proceed.

      Davis has no bearing here, as this Court stated in its August 9, 2019,

opinion. Davis invalidated the “residual clause” in the definition of “crime of

                                        -3-
          Case 2:01-cr-00005-PD Document 472 Filed 08/15/20 Page 4 of 6




violence” in Section 924(c). But the Third Circuit had already held that armed

bank robbery, in violation of 18 U.S.C. § 2113(d), is a 924(c) “crime of violence”

under the surviving “elements clause” part of the definition.

      On September 18, 2019 (docket no. 456), Ramsey’s counsel, overlooking

this Court’s decision denying 2255 relief, presented a new 2255 motion that

essentially repeated some of the claims that this Court correctly denied. The

motion again asserted, incorrectly, that Ramsey had been sentenced as a career

offender, and that this status was undermined by Johnson; and that the

application of the guidelines as mandatory offended Booker. These claims should

again be rejected for the same reasons asserted by the government earlier and

endorsed by the Court.1




      1  On July 31, 2020 (docket no. 470), defense counsel wrote to the Court,
stating, “Due to information I have received, I believe Mr. Ramsey requires a new
motion to be filed in his case that will likely result in a new sentence or reduction
in his case. I am writing to request this Honorable Court consider appointing me
for the purpose of this motion. If the Court wishes to do so, I am further
requesting the Order be retroactive to November 8, 2019, which the first time I
was contacted with information that forms the basis of the motion.” It is
impossible to respond to that request without knowing the basis of the claim.
Presumably, a new claim would again require permission of the Court of Appeals
to proceed; and as a general rule, a defendant is not entitled to the appointment
of counsel to present such a request.
                                        -4-
Case 2:01-cr-00005-PD Document 472 Filed 08/15/20 Page 5 of 6




                           Respectfully yours,

                           WILLIAM M. McSWAIN
                           United States Attorney


                           /s Robert A. Zauzmer
                           ROBERT A. ZAUZMER
                           Assistant United States Attorney
                           Chief of Appeals




                            -5-
        Case 2:01-cr-00005-PD Document 472 Filed 08/15/20 Page 6 of 6




                          CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User

identified below through the Electronic Case Filing (ECF) system:


                  Carina Laguzzi, Esq.
                  P.O. Box 30095
                  Philadelphia, PA 19103



                                      /s Robert A. Zauzmer
                                      ROBERT A. ZAUZMER
                                      Assistant United States Attorney


Dated: August 15, 2019.
